UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended:September 30, 2014 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to 001-14494 Commission File Number PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 33-0724736 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification Number) 10 North Park Place, Suite 201, Morristown, NJ (Address of principal executive offices) (Zip Code) (800)793-2145 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s)) and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨. Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨Noþ On November 7, 2014, there were38,291,749 shares outstanding of the Registrant’s common stock, par value $0.01 per share. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three and Nine Months Ended September 30, 2014 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofSeptember 30, 2014 (unaudited) and December 31, 2013 4 Condensed Consolidated Statements of Comprehensive Loss (unaudited) for the Three andNine Months EndedSeptember 30, 2014 and 2013 5 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) for the Nine Months Ended September 30, 2014 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements(unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 75 Item 3. Defaults upon Senior Securities 75 Item 4. Mine Safety Disclosures 75 Item 5. Other Information 76 Item 6. Exhibits 76 Signatures 77 2 Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement. We desire to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference. These forward-looking statements reflect our current views with respect to future events and financial performance. Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future. Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved. Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of our stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2013 and this Quarterly Report on Form 10-Q for the three and nine months ended September 30, 2014. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law,we donot undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 3 PART I.FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) September30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Note receivable, net of unamortized discount of $172 and $101, respectively Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total current assets Property and equipment, net Other assets: Goodwill Intangible assets, net Note receivable, net of unamortized discount of $0 and $319, respectively ─ Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued personnel expenses Accrued allowances Other accrued expenses Contingent consideration – Cypress acquisition ─ Other liabilities Debt Total current liabilities Long-term liabilities: Other liabilities Debt ─ Senior convertible notes ─ Senior secured notes – TREXIMET® ─ Deferred income taxes Total liabilities Commitments and contingencies(Note 18) STOCKHOLDERS’ EQUITY Common stock, $.01 par value, 90,000 shares authorized, 40,623 and39,318 issued and 38,204 and 37,189 outstanding at September 30, 2014 and December 31, 2013, respectively Treasury stock, at cost, 2,419 and 2,129 shares held at September 30, 2014 and December 31, 2013, respectively ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands, except per share data, unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Costs and operating expenses: Cost of product sales Selling, general and administrative expenses Research and development expense Depreciation and amortization expense (Gain) / loss on disposal of assets 7 (4 ) 1 (Gain) / loss on sale of PML (including impairment charge) ) ─ ─ Total costs and operating expenses Loss from operations ) Other income (expense): Change in fair value of put right ─ ) ─ ) Change in fair value of contingent consideration ─ ─ Interest expense, net ) Gain on sale of investment ─ ─ ─ Total (loss) income, net ) Loss before income taxes ) Income tax expense (benefit) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) Unrealized gains during the period, net of tax of $411 for the nine months ended September 30, 2013 ) Reclassification adjustment for net realized gain included in net loss, net of tax of $1,322 for the nine months ended September 30, 2013 ─ ─ ─ ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share, basic $ ) $ ) $ ) $ ) Net loss per share, diluted $ ) $ ) $ ) $ ) Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 5 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands, unaudited) Common Stock Shares Common Stock Additional Paid-In Capital Treasury Stock Accumulated Deficit Total Balance at December 31, 2013 $ $ $ ) $ ) $ Stock-based compensation Restricted stock ─ Stock options ─ Employee stock purchase plan ─ ─ 89 ─ ─ 89 Issuance of stock options for Services from non-employees ─ Cancellation of ParaPro stock options in connection with termination of contract ─ ─ ) ─ ─ (1,294 ) Issuance of warrants in connection with acquisition of TREXIMET® ─ Issuance of common stock upon the exercise of options, net of tax 7 ) ─ Issuance of common stock upon the cashless exercise of options from non-employees 35 1 (1 ) ─ ─ ─ Issuance of common stock in connection with the Employee stock purchase plan 11 ─ 20 ─ ─ 20 Issuance of common stock upon the vesting of restricted stock 4 (4 ) ─ ─ ─ Forfeiture of restricted common stock resulting from payment of ) (2 ) 2 ) ─ (753 ) employee income tax liability Income tax benefit of stock based awards ─ ─ ) ─ ─ (147 ) Net loss ─ ) (27,467 ) Balance at September 30, 2014 $ $ $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 6 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Nine Months Ended September 30, Cash flows used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangibles and interest accretion of contingent consideration Amortization of deferred financing costs Accretion of notes receivable ) ) Deferred income tax benefit ) ) Gain on sale of investment ─ ) Loss on disposal of assets 1 Loss on sale of PML (including impairment charge) ─ Stock-based compensation expense Expense from stock options issued in exchange for services ─ Expense from stock options issued in exchange for services ─ Cancellation of ParaPRO stock options in connection with termination of contract ) ─ Change in fair value of put right ─ Change in fair value of contingent consideration ─ ) Changes in operating assets and liabilities (net of effect of acquisitions and dispositions): Accounts receivable ) Inventory Prepaid expenses and other assets ) ) Accounts payable Income taxes ) Accrued expenses ) Net cash provided by (used in) operating activities ) ) Cash flows provided by (used) in investing activities: Acquisition of TREXIMET® ) ─ Payments received on notes receivable ─ Proceeds from sale of investment ─ Acquisition of Cypress ─ ) Proceeds from the sale of PML ─ Proceeds from sale of certain Cypress intangible assets Proceeds from sale of property and equipment 43 27 Purchase of property, plant and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows provided by (used in) financing activities: Cash acquired in connection with acquisition of Somaxon ─ Payments on original Midcap loan ─ ) Payments on Midcap term loan ─ ) Proceeds from issuance of secured senior notes – TREXIMET® ─ Proceeds from issuance of convertible senior notes ─ Payments on financing costs ) ─ Net proceeds (payments) on Midcap revolving credit facility ) Payments on contracts payable ) ) Payments on mortgages and capital leases ) ) Income tax benefit on stock-based awards ) ) Proceeds from exercise of stock options, net of tax Payments of employee income tax liability with surrender of employee restricted stock ) ) Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Cash paid for income taxes $ $ Interest paid during the period $ $ Non-cash transactions Accrued bonus paid in restricted common stock $ ─ $ Acquisition of license – contract payable $ $ Acquisition of Cypress and Somaxon – purchase price adjustment $ ─ $ Acquisition of Somaxon – fair value of common stock $ ─ $ Acquisition of TREXIMET® - warrants issued to Pozen $ $ ─ See accompanying notes to condensed consolidated financial statements. 7 PERNIX THERAPEUTICS HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Company Overview Pernix Therapeutics Holdings, Inc. (“Pernix”, the “Company”, “we”, “our” and "us") is a specialty pharmaceutical company focused on the acquisition, development and commercialization of prescription drugs, primarily for the U.S. market.The Company targets underserved therapeutic areas, such as central nervous system (CNS), including neurology and psychiatry, and has an interest in expanding into additional specialty segments. The Company promotes its branded products to physicians through its Pernix sales force, uses contracted sales organizations to market its non-core cough and cold products, and markets its generic portfolio through its wholly owned subsidiaries, Macoven Pharmaceuticals, LLC (“Macoven”) and Cypress Pharmaceuticals, Inc. (“Cypress”). The Company’s branded products include TREXIMET®, a medication indicated for the acute treatment of migraine pain and inflammation, SILENOR®, a non-controlled substance and approved medication for the treatment of insomnia characterized by difficulty with sleep, CEDAX®, an antibiotic for middle ear infections, and a family of prescription products for cough and cold (ZUTRIPRO®, REZIRA®, and VITUZ®). The Company recently entered into an agreement with a third party to promote the Company’s prescription treatments for cough and cold (ZUTRIPRO, REZIRA, and VITUZ).The Company also has an Exclusive License Agreement with Osmotica Pharmaceutical Corp. to promote KHEDEZLA™, Extended-Release Tablets, 50 and 100 mg for major depressive disorder.As described below, the Company completed the acquisition of the United States (“U.S.”) intellectual property rights to the migraine product, TREXIMET on August 20, 2014. The Company promotes its branded products through its sales and marketing organization that covers approximately 100 sales territories.The Company will also supplement its sales effort from time to time by contracting with other third party marketing organizations to assist in promoting certain of its products. The Company sells its generic products in the areas of cough and cold, pain, vitamins, dermatology, antibiotics and gastroenterology through its wholly-owned subsidiaries, Macoven and Cypress. Acquisition of TREXIMET®. On August 20, 2014, the Company, through a wholly owned subsidiary Pernix Ireland Limited (“PIL”), formerly known as Worrigan Limited, completed the acquisition of the U.S. intellectual property rights to the pharmaceutical product, TREXIMET from GlaxoSmithKline plc and certain of its related affiliates (together “GSK”).See Note 10, Business Combination, for further discussion. Note 2. Basis of Presentation and Summary of Significant Accounting Policies Interim Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of these financial statements. Operating results for the three and nine-month periods ended September 30, 2014 are not necessarily indicative of the results for future periods or the full year. 8 Principles of Consolidation The condensed consolidated financial statements include the accounts of Pernix’s wholly-owned subsidiaries Pernix Therapeutics, LLC, GTA GP, Inc., GTA LP, Inc., Gaine, Inc., Macoven, Pernix Manufacturing, LLC, or PML (sold on April 2), Respicopea, Inc., Cypress, Cypress’ subsidiary, Hawthorn Pharmaceuticals, Inc., Pernix Sleep, Inc., also known as Somaxon Pharmaceuticals, Inc., or Somaxon (acquired March 6, 2013) and Pernix Ireland Limited, or PIL, formerly known as Worrigan Linited.Pernix Sleep is included only for the period subsequent to its acquisition. Transactions between and among the Company and its consolidated subsidiaries are eliminated. Management’s Estimates and Assumptions The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The Company reviews all significant estimates affecting the condensed consolidated financial statements on a recurring basis and records the effect of any necessary adjustments prior to their issuance. Significant estimates of the Company include: revenue recognition, sales allowances such as returns on product sales, government program rebates, customer coupon redemptions, wholesaler/pharmacy discounts, product service fees, rebates and chargebacks, sales incentive-based pay, amortization, depreciation, stock-based compensation, the determination of fair values of assets and liabilities in connection with business combinations, and deferred income taxes. Fair Value of Financial Instruments A financial instrument is defined as cash equivalent, evidence of an ownership interest in an entity, or a contract that creates a contractual obligation or right to deliver or receive cash or another financial instrument from another party. The Company’s financial instruments consist primarily of cash equivalents (including our Regions Trust Account which invests in short-term securities consisting of sweep accounts, money market accounts and money market mutual funds), notes receivable, our credit facility and senior convertible notes. The carrying values of these assets and liabilities approximate their fair value. Revenue Recognition The Company records all of its revenue from product sales, manufacturing sales and co-promotion agreements when realized or realizable and earned. Revenue is realized or realizable and earned when all of the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been performed and are billable; (3) the seller’s price to the buyer is fixed or determinable; and (4) collectability is reasonably assured. The Company records revenue from product sales when the customer takes ownership and assumes risk of loss (free-on-board destination). At the time of a product sale, estimates for a variety of sales deductions, such as returns on product sales, government program rebates, price adjustments and prompt pay discounts are recorded. For arrangements that involve the delivery of more than one element, each product, service and/or right to use assets is evaluated to determine whether it qualifies as a separate unit of accounting.This determination is based on whether the deliverable has “stand-alone value” to the customer.The consideration that is fixed or determinable is then allocated to each separate unit of accounting based on the relative selling price of each deliverable.The estimated selling price of each deliverable is determined using the following hierarchy of values: (i) vendor-specific objective evidence of fair value, (ii) third-party evidence of selling price (“TPE”) and (iii) best estimate of selling price (“BESP”).The BESP reflects the best estimate of what the selling price would be if the deliverable was regularly sold by the Company on a stand-alone basis.In most cases the Company expects to use TPE or BESP for allocating consideration to each deliverable.The consideration allocated to each unit of accounting is recognized as the related goods or services are delivered, limited to the consideration that is not contingent upon future deliverables. Analyzing the arrangement to identify deliverables requires the use of judgment, and each deliverable may be an obligation to deliver services, a right or license to use an asset, or another performance obligation. 9 The Company recognizes revenue from milestone payments when earned, provided that (i) the milestone event is substantive in that it can only be achieved based in whole or in part on either the entity's performance or on the occurrence of a specific outcome resulting from the entity's performance and its achievability was not reasonably assured at the inception of the collaboration arrangement and (ii) the Company does not have ongoing performance obligations related to the achievement of the milestone earned and (iii) it would result in additional payments being due to the Company.Milestone payments are considered substantive if all of the following conditions are met: the milestone payment is non-refundable; achievement of the milestone was not reasonably assured at the inception of the arrangement; substantive effort is involved to achieve the milestone; and the amount of the milestone appears reasonable in relation to the effort expended, the other milestones in the arrangement and the related risk associated with the achievement of the milestone. Any amounts received under the promotion arrangement in advance of performance, if deemed substantive, are recorded as deferred revenue and recognized as revenue as the Company completes its performance obligations. The following table sets forth a summary of Pernix’s consolidated net revenues for the three and nine months ended September 30, 2014 and 2013 (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Net product sales – TREXIMET $ $ ─ $ $ ─ Net product salesOther Net product sales Manufacturing revenue ─ Co-promotion and other revenue Total Net Revenues $ Significant Customers The Company’s customers consist of drug wholesalers, retail drug stores, mass merchandisers and grocery store pharmacies in the United States. The Company primarily sells its products directly to large national drug wholesalers, which in turn resell the products to smaller or regional wholesalers, retail pharmacies, chain drug stores, and other third parties.The following tables list the Company’s customers that individually comprised greater than 10% of total gross product sales for the three and nine months ended September 30, 2014 and 2013, or 10% of total accounts receivable as of September 30, 2014 and December 31, 2013. Gross Product Sales Three Months Ended September 30, Nine Months Ended September 30, McKesson Corporation 38
